Citation Nr: 0120056	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945.

This appeal arises from an August 1999 rating decision in 
which the RO denied service connection for bilateral hearing 
loss.  

The Board of Veterans' Appeals (Board) notes that the veteran 
originally filed a claim for service connection for bilateral 
hearing loss in 1983.  The claim was denied by the RO in an 
October 1993 rating decision.  The veteran did not appeal 
this decision, and it became final  It therefore appears that 
in August 1999, the RO first found that new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral hearing loss, and after reopening 
the claim, the RO considered the claim for service connection 
for bilateral hearing loss on the merits.

The veteran provided testimony at an April 2001 video-
conference hearing before the undersigned Member of the 
Board.  A transcript of the hearing is of record. At the 
hearing, the veteran had advanced arguments to the effect 
that he is currently suffering from tinnitus.  To the extent 
that he is claiming entitlement to service connection for 
tinnitus, this issue has not been developed for appellate 
review and will not addressed herein.  It is referred to the 
RO for appropriate action.


REMAND

The veteran contends, in essence, that he should receive 
service connection for bilateral hearing loss.  In particular 
he alleges that during his period of active service, he 
served as a mortar assistant gunner and heavy weapons 
instructor and was subject to heavy noise exposure.

Following an initial review of the claims file, the Board of 
Veterans' Appeals (Board) finds that a remand of the issue is 
warranted.

The veteran's service medical records were negative for any 
findings, diagnoses, or treatment of hearing loss.  On 
entrance examination, ratings of 20/20 were revealed for both 
the left and right ear.  The discharge examination revealed a 
rating of 15/15 for both ears.

Post service, in a July 1999 treatment note from Sidney T. 
Griffin, M.D., it was noted that the veteran should be 
evaluated for possible hearing loss.

A September 1999 audiogram was received from AAA Hearing Aid 
Sales & Service. Audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
80
85
95
95
LEFT
45
90
95
95
95

At the April 2001 video-conference hearing before the 
undersigned Member of the Board, the veteran testified that 
he started to notice appreciable hearing loss in the early 
1960's or 1970's.  He stated that his family physician first 
noticed the problem.  The physician's name was Dr. Bill 
Hester from Timmonsville, South Carolina

The evidence indicates that the veteran currently has 
bilateral hearing loss recognized as a disability for VA 
purposes, as defined by 38 C.F.R. § 3.385 (2000).  However, 
the RO denied the claim for service connection for hearing 
loss and tinnitus, as not well grounded, on the basis that 
there was no medical evidence of a nexus between either 
condition and service.

The Board notes, however, that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
determines that further development on the issue of service 
connection for bilateral hearing loss is necessary.  
Specifically, after obtaining all outstanding pertinent 
treatment records, the veteran should undergo appropriate VA 
examination to obtain a medical opinion as to the 
relationship, if any, between the claimed disability and his 
active military service.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment for 
hearing loss that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
In particular, the RO should try to 
obtain treatment records from Dr. Bill 
Hester in Timmonsville, South Carolina.  
The veteran should be given the requisite 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder. 

2.  Thereafter, the veteran should be 
afforded a VA ear, nose, and throat 
examination to determine the current 
nature and etiology of any current 
bilateral hearing loss.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests and studies (to include 
audiological evaluation) should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examination of the veteran and 
consideration of his pertinent history, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
related to the veteran's active military 
service.  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determination, 
addressing all matters and concerns noted 
in this REMAND.  

6.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



